B. F. SAFFOLD, J.
The statute under which the indictment was found declares, that “ Any person, who fraudu*456lently exhibits any false sample of any cotton, or of any other article or commodity, by means whereof any person is injured, must, on conviction, be fined not less than fifty dollars, and may also be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than six months.” The exhibition of a false sample of cotton is not made an offence; nor is such fraudulent exhibition so made, unless somebody is injured thereby. But the gist of the offence declared is the fraudulent exhibition. The statute does not confine it to the person intended to be injured by the offender, but embraces any one else whom his conduct may entrap. The indictment is sufficient.
2. The evidence in respect to the cost of sending cotton to Mobile, was irrelevant. The legal standard for ascertaining and measuring the damage, is the difference in value between the cotton as delivered and the quality as represented by the sample, at the place and date of sale. The sending of the cotton to Mobile, was a matter with which the accused had nothing to do. It was not a necessary or reasonable result of his fraud.
3. The testimony of Wilson, in respect to the date of shipment to Mobile, was properly admitted, under the authority of Wright v. Bolling, 27 Ala. 259.
The judgment is reversed, and the cause remanded.